           Case 1:19-cv-11836-LGS Document 63 Filed 07/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
CARINA CRUZ,                                                  :
                                             Plaintiff,       :
                                                              :   19 Civ. 11836 (LGS)
                           -against-                          :
                                                              :        ORDER
32BJ SEIU, et al.,                                            :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on June 30, 2020, Plaintiff filed a Second Amended Complaint (Dkt. No.

49);

         WHEREAS, on July 9, 2020, Defendant 32BJ SEIU filed a pre-motion letter seeking to

move to dismiss the Second Amended Complaint (Dkt. No. 55);

         WHEREAS, on July 10, 2020, the Court directed Plaintiff to file any letter response by

July 23, 2020 (Dkt. no. 57). No briefing schedule for the proposed motion to dismiss was set;

         WHEREAS, on July 13, 2020, Defendant 32BJ SEIU filed a motion to dismiss (Dkt. No.

60);

         WHEREAS, Defendant ABM Industries has not been served, appeared or defaulted. It is

hereby

         ORDERED that the motion to dismiss at Dkt. No. 60 is DENIED without prejudice to

renew after a briefing schedule has been set by the Court, pursuant to this Court’s Individual Rule

III.C.2. The parties are advised that a briefing schedule for a motion to dismiss will be set after

Defendant ABM Industries appears or defaults, in the interest of efficiency in the event

Defendant ABM Industries intends to move to dismiss. It is further
          Case 1:19-cv-11836-LGS Document 63 Filed 07/14/20 Page 2 of 2


       ORDERED that Defendant SEIU shall serve this Order on Plaintiff and file proof of such

service by July 16, 2020.

       The Clerk of Court is respectfully requested to close the motion at Dkt. No. 60.

Dated: July 14, 2020
       New York, New York




                                                2
